Citation Nr: 0607368
Decision Date: 03/14/06	Archive Date: 06/16/06

Citation Nr: 0607368	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-28 706A	)	DATE MAR 14 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to death pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.  The veteran died in January 1997, and the 
appellant is his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim seeking 
entitlement to the benefits sought on appeal.  






VACATUR

On November 23, 2005, the Board entered a remand in this 
appeal.  However, since that time, the Board has reconsidered 
its determination to remand the appellant's claim.  
Accordingly, the Board will vacate the November 23, 2005, 
remand in this appeal pursuant to 38 C.F.R. § 20.904 in order 
to ensure due process.










ORDER

The November 2005 Board decision is vacated.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).


Citation Nr: 0531820	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-28 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to death pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  The veteran died in January 1997.  The 
appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

The appellant presented testimony before the RO in August 
2004.  The transcript has been obtained and associated with 
the claims folder.

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In December 2001, the RO notified the appellant that she was 
not eligible to receive death pension as her annual income 
exceeded the limit set by law of $6,407.00, for a surviving 
spouse.  The appellant contends that she should be awarded 
death pension benefits.  Specifically, she contends that she 
has medical expenses that reduce her countable income.  She 
further asserts that she is in need of aid and attendance, 
which would entitle her to a higher maximum annual pension 
rate.  

Reason for Remand: Veterans Claims Assistance Act of 2000 
(VCAA). 
The United States Court of Appeals for Veterans Claims 
(Court) has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).   

Initially, the Board notes that while the RO provided a VCAA 
letter to the appellant in March 2004 regarding her aid and 
attendance claim, which set forth the criteria to support a 
claim for death pension benefits, the RO failed to notify the 
appellant of the exclusions from countable income under 
38 C.F.R. § 3.272.   Absent this notice, it would potentially 
be prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As the Board cannot rectify this deficiency 
on its own, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded so the appellant can be notified to submit 
evidence of any unreimbursed amounts of medical expenses, 
which were paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred. 38 C.F.R. § 3.272(g)(2).   

Reason for Remand: Verification of Social Security 
Administration (SSA) Benefits.
The appellant contends that her only source of income is SSA 
disability compensation.  The Board notes that Forms SSA 
1099, Social Security Benefit Statement, for the years 2001 
and 2002 have been associated with the claims folder.  These 
forms describe the annual amount of SSA benefits paid for the 
aforementioned years minus the Medicare premiums deducted 
from the appellant's benefits.  However, Forms SSA 1099 for 
the years 2003 and 2004, have not been associated with the 
claims folder.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from other federal 
agencies such as SSA.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
Therefore, upon remand the VBA AMC should obtain Forms SSA 
1099 for the years 2003 and 2004 in order to have the exact 
amount of disability benefits paid to the appellant for these 
years, as well as the total amount of Medicare premiums 
deducted from her expenses for these years.

Reason for Remand: Outstanding VDVA Form 10, Medical 
Statement for Consideration of Aid and Attendance.  In March 
2004, the RO sent the appellant VDVA Form 10.  In an August 
2004 statement, the appellant indicated that she was taking 
the form to her physician for completion.  It does not appear 
that the form has been associated with the claims folder.  
Upon remand, VBA AMC should contact the appellant and inquire 
as to whether VDVA Form 10 has been completed.  If so, the 
appellant should be informed to submit the completed 
statement as soon as possible.

Reason for Remand: VA Examination.  The appellant contends 
that she is in need of aid and attendance.  While the 
appellant submitted some private medical records in support 
of her claim, it does not appear that a VA examination was 
scheduled to determine whether the appellant was eligible for 
aid and attendance.  The Board finds that there is not enough 
medical evidence of record to render a determination as to 
whether the appellant is eligible for aid and attendance.  
Therefore, a remand is necessary to schedule the appellant 
for the appropriate VA examination, which will address the 
specific questions set forth in the numbered paragraphs 
below.  38 U.S.C.A. § 5103A(d). 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should apprise the appellant of 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   Specifically, 
the appellant can be notified to submit 
evidence of any unreimbursed amounts of 
medical expenses, which were paid within 
the 12-month annualization period for 
medical expenses regardless of when the 
indebtedness was incurred. 38 C.F.R. 
§ 3.272(g)(2).   

2.  VBA AMC must contact the SSA and 
obtain Forms SSA 1099, Social Security 
Benefit Statement, for the years 2003 and 
2004.   

3.  VBA AMC must contact the appellant 
and request that she submit VDVA Form 10, 
Medical Statement for Consideration of 
Aid and Attendance.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).
5.  The VBA AMC should arrange for a VA 
examination of the appellant by an 
appropriately qualified physician for the 
purpose of ascertaining whether the 
appellant is in need of aid and 
attendance. 
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner is asked to render an opinion as 
to whether the appellant is helpless or 
being so nearly helpless as to require 
the regular aid and attendance of another 
person.  The appellant will be considered 
in need of regular aid and attendance if 
she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less.  The appellant will also 
be considered in need of regular aid and 
attendance if: (i) she is unable to dress 
or undress or herself, or to keep herself 
ordinarily clean and presentable; (ii) 
there is frequent need of adjustment of 
any special appliances which normal 
persons would be unable to adjust without 
aid; (iii) she is unable to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness; 
(iv) she is unable to attend to the wants 
of nature; (v) she has an incapacity, 
physical or mental, which requires care 
or assistance on a regular basis to 
protect her from hazards or dangers 
incident to her daily environment; or 
(vi) she is bedridden.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim and determine 
whether the appellant is eligible for 
death pension benefits, to include a 
higher annual maximum pension rate based 
on the need for aid and attendance.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
benefit requested on appeal is not granted to the appellant's 
satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no


opinion as to any final outcome warranted.  No action is 
required of the appellant until the VBA AMC notifies her.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

 
 
 
 
 

